14 F.3d 593
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Peter BURKE, Sr., Petitioner-Appellant,v.Van F. BARNES, Respondent-Appellee.
No. 93-6316.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 16, 1993.Decided Dec. 23, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Peter Burke, Sr., appellant pro se.
Clarence Joe DelForge, III, for appellee.
E.D.N.C.
DISMISSED.
Before WILKINSON and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Peter Burke, Sr., seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Burke v. Barnes, No. CA-92-398-HC-F (E.D.N.C. Mar. 19, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Burke was not entitled to be informed of the identity of the informant.  On the facts of this case, the informant was a"mere tipster" and would not have been helpful to the defense.   United States v. Mabry, 953 F.2d 127 (4th Cir.1991), cert. denied, 60 U.S.L.W. 3780 (U.S.1992)